PER CURIAM.
We reverse and remand for the trial court to either attach documents conclusively demonstrating appellant is not entitled to resentencing under the 1994 guidelines, or to reconsider the motion pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), and Trapp v. State, 760 So.2d 924 (Fla.2000). We hold the appellant’s remaining claims regarding double jeopardy, the scoring of his primary offense, and his alleged entitlement to 320 days of jail credit are meritless or facially insufficient.
Affirmed in part and reversed and remanded in part.
WEBSTER, BROWNING and POLSTON, JJ., concur.